Citation Nr: 0402431	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-07 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from May 1970 to December 1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

This appeal is remanded to the RO by way of the Appeals 
Management Center in Washington, DC.  VA will notify you if 
you are required to take further action.


REMAND

In its October 2002 rating action, the Board granted the 
veteran's claim of entitlement to service connection for PTSD 
and assigned a 30 percent disability rating, effective April 
22, 2002.  That action constituted an initial rating award.  
When an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In any event, the veteran disagreed 
with that rating and perfected an appeal to the Board.  

By a rating action in June 2003, the RO raised the veteran's 
rating for PTSD to 50 percent, effective March 28, 2003.  In 
so doing, the RO cited various psychiatric symptoms and an 
assigned GAF of 55.  The RO listed evidence supporting the 
veteran's claim including VA outpatient treatment records, 
dated from May 31, 2002, to April 22, 2003, and the report of 
a VA examination, dated June 6, 2003.  Such evidence, 
however, has not been associated with the veteran's claims 
folder.  Moreover, there is no evidence on file that the 
veteran and his representative were ever notified of the June 
2003 rating action, nor is there any evidence that they were 
issued a Supplemental Statement of the Case (SSOC).

In August 2003 after the veteran's case had been transferred 
to the Board, the RO received a July 2003 report signed by C. 
M., M.D, a private psychiatrist, and M. C., a private 
psychologist.  That report was forwarded to the Board and has 
been associated with the claims folder; however, it has not 
yet been considered by the RO in conjunction with the 
veteran's claim.  

The VA has statutory obligations to assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  Such obligations 
include the duty to notify him of the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  The VA is required to 
inform him of the evidence and information it will obtain for 
him, with specific references to such materials as government 
reports and medical records.  The VA is also required to 
explain what information and evidence the veteran needs to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

At the outset of the veteran's claim, VA regulations 
permitted the Board to obtain evidence, clarify the evidence, 
cure procedural defect, or perform any other action essential 
for a proper appellate decision in any appeal properly before 
it without having to remand the appeal to the RO.  
67 Fed. Reg. 3099-3100 (Jan. 23, 2002) (codified at 38 C.F.R. 
§§ 19.9, 19.31, 20.903, 20.1304 (2002)).  On May 1, 2003, 
however, the United States Court of Appeals for the Federal 
Circuit invalidated, in part, those regulations.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3rd 
1339 (2003).  Consequently, the Board may not review any 
evidence developed in association with this appeal, prior to 
such review by the RO. 

In light of the foregoing, additional development is 
warranted prior to further appellate consideration by the 
Board.  Accordingly, the case is remanded for the following 
actions:

1.  Review the veteran's claims file and 
ensure that the VA has fulfilled its duty 
to assist the veteran in the development 
of his claim of entitlement to an 
increased initial rating for PTSD.  In so 
doing, ensure that the veteran was 
notified of the RO's June 2003 rating 
action and that he was issued an SSOC 
with respect to that action.

2.  Associate the evidence supporting the 
RO's June 2003 rating action with the 
claims folder.  Such evidence must 
include, but is not limited to, VA 
outpatient treatment records, dated from 
May 31, 2002, to April 22, 2003, and the 
report of a VA examination, dated June 6, 
2003.  

3.  When the actions in paragraphs 1 and 
2 are completed, undertake any other 
indicated development, including, but not 
limited to, the scheduling of any 
indicated VA examinations.  Then, make 
the claims folder available to the 
veteran's representative for his review 
and any additional argument he may wish 
to make.  

4.  When all of the foregoing actions 
have been completed, readjudicate the 
issue of entitlement to an increased 
initial rating for PTSD.  In so doing, 
consider all relevant evidence, 
including, but not limited to, the July 
2003 report from C. M., M.D, a private 
psychiatrist, and M. C., a private 
psychologist.  Also consider the 
principle of staged ratings noted in 
Fenderson.  

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his representative 
must be furnished an SSOC and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of the remanded 
issue.  It must be emphasized, however, that the veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded for further development.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must 
further be emphasized that the veteran need take no action 
until he is notified.



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




